Citation Nr: 0945468	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-28 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from December 1962 to December 1964 and from 
December 1966 to December 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2005 rating decision of the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2008, 
the matter was remanded for additional notice and 
development.

The appeal is being  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on her part is required.


REMAND

In the July 2008 remand, the Board noted that in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (issued while the instant 
matter was pending), the U.S. Court of Appeals for Veterans 
Claims (Court) had outlined the specific notice that was 
required in claims of service connection for the cause of a 
Veteran's death; that the Court had held that in the context 
of a claim for Dependency and Indemnity Compensation (DIC), 
Section 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected; and 
that the appellant had not received Hupp-complaint notice.

In response to the Board's July 2008 remand instructions the 
AMC issued a September notice 2008 letter to the appellant.  
However, this letter did not identify the disabilities for 
which the Veteran had been service-connected at the time of 
his death.  Accordingly, the appellant was provided a second 
notice letter in January 2009 which identified the 
disabilities which were service connected at the time of the 
Veteran's death (thereby satisfying the first requirement 
outlined by the Court in Hupp).  Unfortunately, neither of 
these notice letters satisfies the second and third 
requirements delineated in Hupp.  Specifically, the letters 
do not provide an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected claim or an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO should 
be well aware that when the Board fails to ensure that 
development sought on remand is completed, and the case is 
then appealed to the Court, the Court (either pursuant to a 
Joint Motion by the parties or via memorandum decision) 
routinely returns the case to the Board for completion of the 
action that had been sought on remand.  Accordingly, the 
Board has no recourse but to remand this matter for 
compliance with the instructions in the previous remand.

In addition, a July 2006 VA medical opinion lists the 
Veteran's risk factors [for coronary artery disease] as 
hyperlipidemia, adequately controlled by medication; pre-
diabetes with non-diagnostic increases of fasting blood 
sugars and normal glycohemoglobin levels; hypertension, 
controlled with Felodipine; and continuous tobacco use.  The 
provider notes that the Veteran died as a result of an acute 
myocardial infarction followed by a fatal dysrhythmia and 
states that stress in various forms has been linked in 
several studies with the development of coronary artery 
disease and/or dysrhythmias.  Noting the Veteran's several 
risk factors that are known precursors of coronary artery 
disease the provider concluded that it is less likely than 
not there is a relationship of this Veteran's service 
connected conditions to the development of his acute terminal 
event of a myocardial infarction with dysrhythmias.  This 
medical opinion does not provide an adequate explanation of 
the connection, if any, between the Veteran's service-
connected disorders (and specifically his posttraumatic 
stress disorder (PTSD)) and the cause of his death 
(particularly in light of the reference to studies showing a 
link between stress and the development of coronary artery 
disease/dysrhythmias).  Inasmuch as the appellant claims that 
stress associated with the Veteran's PTSD caused or 
contributed to his heart attack, another VA opinion is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
letter providing her the notice required 
under Hupp, supra, specifically including 
an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected claim and an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.  The 
appellant and her representative should 
have opportunity to respond.

2.  The RO should undertake any further 
development suggested by her response.

3.  The RO should then arrange for the 
Veteran's claims file to be reviewed by a 
cardiologist for the purpose of securing a 
medical opinion regarding the etiology of 
the causes of the Veteran's death, and 
specifically whether his service connected 
disabilities (in particular his PTSD) were 
factors in causing/contributing to cause 
his death.  Upon review of the claims 
folder, the consulting physician should 
address the following:
a)  Did the Veteran's service-connected 
disabilities (and in particular his PTSD) 
contribute substantially or materially to 
cause his death, combine with other 
disorders to cause death, or aid to lend 
assistance to the production of death?

b)  Was the Veteran's PTSD (or any other 
of his service-connected disabilities) of 
such nature and severity as to have been a 
material influence in accelerating his 
death?  The physician is asked to 
specifically address the allegation that 
PTSD-related stress was implicated in the 
development or aggravation of the 
Veteran's coronary artery disease and/or 
dysrhythmias.  The physician must explain 
the rationale for this (and all) opinions.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

